Gross, P....J.,
On February 23, 1956, Geraldine Frances Weaver Bowers presented her petition- to correct and amend the birth record of Wayne- Francis Weaver, her minor son.
*257We ordered that a hearing on the petition be held on March 26, 1956, and directed that notice of said hearing and a copy of the petition be served upon the State Registrar, Division of Vital Statistics, Department of Health, Commonwealth of Pennsylvania. Service was made as directed, but the Department of Health did not appear at the hearing.
The testimony adduced at the hearing fully sustained all of the allegations of the petition and from which we find the facts as follows:
Petitioner’s maiden name was Geraldine Frances Weaver. She is now 27 years of age, having been born November 3, 1928, in, and now resides at the Borough of Hanover, York County. She was married to Nyles Clifford Bowers at Manchester, Carroll County, State of Maryland, on November 3, 1951.
Prior to their said marriage, there was bom, on July 4, 1951, in the said Borough of Hanover, to the said Geraldine Frances Weaver, now Bowers, the above named Wayne Francis Weaver. Said Nyles Clifford Bowers is the natural father of said minor son.
Nyles Clifford Bowers, the father of the said child, was born at Philadelphia on February 7, 1910, and died on March 23, 1954, leaving his said son to survive him. He resided with his mother in the said Borough of Hanover. For some reason, not revealed in the testimony, the registration of the birth of said Wayne Francis Weaver, in the Bureau of Vital Statistics of the Department of Health of the Commonwealth of Pennsylvania, filed on July 12, 1951, file no. 128141-51, and registered no. 584, does not contain the name or any other data pertaining to Nyles Clifford Bowers, the father of said child.
Under the above circumstances, which have been fully proven, by competent testimony and by virtue of the acts of assembly in such case made and provided, *258we are satisfied that the relief sought for in the petition should be granted.
We, therefore, follow the practice suggested in an opinion filed by Judge Klein, President Judge of the Orphans’ Court of Philadelphia County, as reported in 5 D. & C. 2d 786, and enter the following

Decree

And now, to wit, April 3,1956, pursuant to hearing duly held, at which all interested parties were present and represented by counsel, it appears to the satisfaction of the court:
(1) That Geraldine Frances Weaver, now Bowers, and Nyles Clifford Bowers, her deceased husband, are the natural parents of Wayne Francis Weaver, a minor, bom July 4, 1951, at the Borough of Hanover, York County;
(2) That, at the time of the birth of the said minor, the said parents were unmarried, but were subser quently married on the third day of November, 1951; and
(3) That said parents lived together as husband and wife and supported said minor, Wayne Francis Weaver, until the death of said Nyles Clifford Bowers, the natural father of said minor, on March 23, 1954.
Now, therefore, upon motion of Clyde M. Hughes, Jr., Esq., attorney for petitioner, and under authority of section 301(15) of the Orphans’ Court Act of August 10, 1951, P. L. 1163, as amended by the Act of August 4, 1955, P. L. 302, it is ordered and decreed that the Chief, Division of Vital Statistics and State Registrar of the Department of Health of the Commonwealth of Pennsylvania, shall correct and amend birth registration no. 584, file no. 128141-51, filed on July 12, 1951, of said Wayne Francis Weaver, so that the name Nyles Clifford Bowers shall appear therein, as the natural father of said Wayne Francis Weaver, and *259the name of the said Wayne Francis Weaver shall be changed to Wayne Francis Bowers.
It is further ordered and decreed that the following shall be added to the registration of the birth of said minor with respect to said father: Residence, Hanover, Pennsylvania; Color or Race, White; Age at Last Birthday, 41 Years; Birthplace, Philadelphia, Pennsylvania; Occupation, Laborer; Kind of Business or Industry, Cannery.